DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). The applicant has 2 claims numbered 13. 
Misnumbered double claim 13 has been renumbered 14.
Misnumbered claim 14 has been renumbered 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of managing and distributing product information for service providers. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (8-15) is/are directed to a method, and claims(s) (1-7) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitation of transmitting/opening a website, communicating with a workplace, selecting a station, selecting a product, and distributing products/ product information to a customer which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a customer device,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “device” language, the claim encompasses the user manually selecting a product and reading information about it. The mere nominal recitation of a generic device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a 

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to receive information on a product for purchase which is directed to a commercial interaction. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a device. The claim recites the additional element(s): that a device over a network and an interface is used to perform the steps of the invention.  The device is recited at a high level of generality, i.e., as a device performing a generic function of processing data (managing and distributing product information for service providers). This generic device limitation is no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

 which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for transmitting, opening, communicating, selecting, and distributing which is the abstract idea steps of valuing an idea (managing and distributing product information for service providers) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. managing and distributing product information for service providers).  Using a computer to transmit, open, communicate, select, and distribute/display this type of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The specification makes it clear that the claimed invention is directed to the mental activity managing and distributing product information for service providers:
[0018] Accordingly, there is a need for the present invention of systems and computer implemented methods for distributing product information, the present invention consisting of systems, computer-implemented methods, and computer applications capable of providing end users, retailers, service providers, and manufacturers ability to share product information, facilitate service operations, and make selection of products. 


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2-4, 6-7, 9, 11, 13, recites limitations which further narrow the abstract idea by merely providing information on the products.

Claims 5, 12 recites limitations which further narrow the abstract idea by the saving information.

Claims 15 recite limitations which further narrow the abstract idea by delivering the product.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on selecting a product and receiving information about the product.  This is not a technical or technological problem but is rather in the realm of business or marking management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0069] Fig. 8 provides a schematic of a workstation device 130 according to one embodiment of the present invention. As used in this embodiment, the workstation device 130 may be any computer, computing device, desktop, notebook or laptop, handheld device, or other processing device adapted to perform the functions described herein. [0070] As shown in Fig. 8, the workstation device 130 includes a processor 801 that communicates with other elements via a system bus 816.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


Prior art references Buford et al. US 20170011339 A1, Jones et al. US 20160104111 A1, Winters et al. US 20150186869 A1, Masciarelli et al. US 20140278684 A1, and Anikina et al. US 20130060614 A1 discloase a device over a network and an interface in at least Buford Fig. 1, 3 ¶ 32-37, Jones Fig. 7s, ¶ 10, 17, 73, 89, Winters Fig. 7 ¶ 6-8, 29, 38, 41, 43, 56, 78, 212, 235, Masciarelli Fig. 1-3, ¶ 7, 38, 41-43, 52, Anikina Fig. 2, abstract, ¶ 8-12, 31, 33.


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract 


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “the list.”  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 7, the phrase "with user interface" renders the claim indefinite because it is unclear what the applicant is claiming. Does the claim mean to claim that there is no user interface used in the uploading of information? Is the claim mean to claim no user intervention? Clarification is requested.

Claim 8 recites the limitation “the products panel.”  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “the product information system.”  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, the phrase "the indications at business space be ringing, flashing, or vibrating" renders the claim indefinite because it is unclear what the applicant is claiming. It is unclear what the applicant means by indications at “business space” what is business space. And it is further unclear what “be ringing, flashing, or vibrating” means in the context of the claim. It is unclear what is ringing, flashing, or vibrating. Clarification is requested.

Regarding claim 14, the phrase "thereby activating product trackers's indication and delivering a product to a client" renders the claim indefinite because it is unclear what the applicant is claiming. It is unclear what the applicant means to activate in view of the product and the indication. It is also unclear what the applicant is claiming in view of a product trackers’s indication. Clarification is requested.

Claims 10-13, 15 inherit the rejections of the claim from which they depend upon.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: devices in claims 1-15 are generic placeholders. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masciarelli et al. (US 20140278684 A1).

Regarding claim 1, Masciarelli teaches a system for distributing products information comprising: a product information system (¶ 13, The server can store information about each client including client demographic information, service and product purchase history and any preferences. The server can also include promotional information about product and service advertisements, salon promotions and information about products and services provided by the salon. The server can use the information about each client to select specific targeted product and service advertisements, salon product and service promotions and information about available products and services provided by the salon that are more likely to appeal to that client and display them for that client when the client is in 

a network connected to the product information system, the network connected to customer devices, store devices, manufacturer devices and at least one workplace (abstract, Fig. 1, ¶ 38-42, FIG. 1 shows a diagram of a networked computer system 100 that can support the salon management system according to the invention. In accordance with some embodiments of the invention, the system can 

wherein product information is transmitted from the customer devices, store devices, and manufacturer devices to the product information system through the network (¶ 38-39, FIG. 1 shows a diagram of a networked computer system 100 that can support the salon management system according to the invention. In accordance with some embodiments of the invention, the system can include cloud based server system 110 (e.g., the Salon Target Cloud) that can host the salon management system and provide access to the system using an HTML or web-based user interface. The Salon portion 120 of the system can be connected to the cloud based server system 110 using the internet or a proprietary network 132. The Salon Target System can include one or more front desk terminals 122 and one or more kiosks 124 connected to the salon network that provides a connection to the cloud based server system 110 over the internet. The Salon Target System 110 can also be accessed by others outside of the salon by connecting over the internet. ¶ 41, The system can utilize web based 

wherein the product information system is in communication with the at least one workplace, the at least one workplace having at least one workstation device (¶ 14, The present invention includes methods and the systems for providing services using a secured cloud-based software and hardware system. The system can provide for more efficient operations, better management of time, an increased level of communication, and a unique client experience. The system can provide a dynamic in-salon advertising platform for local or national businesses as well as the salons themselves. By providing terminals in various forms (e.g., including touchscreen computers, kiosks, tablets and workstations) to salons, that can be installed at every station (e.g., hair stylist's station, nail & pedicure stations, as well as any other station locations). These terminals can be strategically at some or all of the stations so that clients can have an unobstructed direct view of the content presented while receiving services provided by the salon or waiting to be provided services by the salon. ¶ 37, By providing terminals in various forms (e.g., including touchscreen computers, kiosks, tablets and workstations) to salons, that can be installed at every station (e.g., hair stylist's station, nail & pedicure stations, as well as any other station locations). These terminals can be strategically at some or all of the stations so that clients can have an unobstructed direct view of the content presented while receiving services provided by the salon or waiting to be provided services by the salon. ¶ 43, The innovative proprietary software allows the front desk admin computers and the kiosks to communicate with one another as well as kiosk to kiosk. As the client arrives for their scheduled appointment, the receptionist using the software, checks in the client by changing the status from "pending" to "waiting". This updates the appropriate stylist kiosk alerting them their client has arrived. If time is available the receptionist will update the client's personal information as well as set preferences relating to their profile, content or ads. The stylist then escorts the client from the waiting area to the styling station. At this time, the client is viewing untargeted default advertising and content "infotainment". The stylist enters their personal 4 digit pin code from 

and wherein the at least one workstation device is capable of displaying and interacting with the processed product information (¶ 37, By providing terminals in various forms (e.g., including touchscreen computers, kiosks, tablets and workstations) to salons, that can be installed at every station (e.g., hair stylist's station, nail & pedicure stations, as well as any other station locations). These terminals can be strategically at some or all of the stations so that clients can have an unobstructed direct view of the content presented while receiving services provided by the salon or waiting to be provided services by the salon. ¶ 43, The innovative proprietary software allows the front desk admin computers and the kiosks to communicate with one another as well as kiosk to kiosk. As the client arrives for their scheduled appointment, the receptionist using the software, checks in the client by changing the status from "pending" to "waiting". This updates the appropriate stylist kiosk alerting them their client has arrived. If time is available the receptionist will update the client's personal information as well as set preferences relating to their profile, content or ads. The stylist then escorts the client from the waiting area to the styling station. At this time, the client is viewing untargeted default advertising and content "infotainment". The stylist enters their personal 4 digit pin code from the touchscreen kiosk or uses the biometric fingerprint reader which will authenticate and provide access to the kiosk and route all of the data relating to the stylist, client, salon products and services, promotions, images, ads, and content to that kiosk as long as the client is "In-Session". The profile of the current client appears on the screen along with other clients scheduled for the day. ¶ 58, 68-85, 89, 107-110).

Regarding claim 2, Masciarelli teaches the at least one workstation device comprises a user interface with the support of a web browser or mobile application, the web browser or mobile application connected to a product information application contained within the product information system (¶ 38-43, 58, 52); 
wherein the user interface provides information on products (¶ 38-43, 63, 68-85, 89, 108-110).

 Regarding claim 3, Masciarelli teaches wherein: the user interface displays online a selection of products and contains individualized buttons for products (¶ 43-46, 89, 114-118).  

Regarding claim 5, Masciarelli teaches wherein: store devices contain a service user interface, the service user interface allowing a user to upload information related to a set of products (¶ 40, 58, 188); 
wherein the service user interface allows saving the information to the product information system (¶ 40, 43, 58, 188). 

Regarding claim 7, Masciarelli teaches wherein: store devices, manufacturer devices, and client devices upload product information to the product information system automatically, without user interface (¶ 40, 43, 58, 108, 188). 

Regarding claim 8, Masciarelli teaches a method for distributing products information comprising: opening a webpage or app on a device (¶ 38-39, FIG. 1 shows a diagram of a networked computer system 100 that can support the salon management system according to the invention. In accordance with some embodiments of the invention, the system can include cloud based server system 

selecting a station (¶ 14-15, The present invention includes methods and the systems for providing services using a secured cloud-based software and hardware system. The system can provide for more efficient operations, better management of time, an increased level of communication, and a unique client experience. The system can provide a dynamic in-salon advertising platform for local or national businesses as well as the salons themselves. By providing terminals in various forms (e.g., including touchscreen computers, kiosks, tablets and workstations) to salons, that can be installed at every station (e.g., hair stylist's station, nail & pedicure stations, as well as any other station locations). These terminals can be strategically at some or all of the stations so that clients can have an unobstructed direct view of the content presented while receiving services provided by the salon or waiting to be provided services by the salon. ¶ 37, The present invention includes methods and the systems for providing services using a secured cloud-based software and hardware system. The system can provide for more efficient operations, better management of time, an increased level of communication, and a unique client experience. The system can provide a dynamic in-salon advertising platform for local or national businesses as well as the salons themselves. By providing terminals in various forms (e.g., including touchscreen computers, kiosks, tablets and workstations) to salons, that can be installed at every station (e.g., hair stylist's station, nail & pedicure stations, as well as any other station locations). 

selecting a product on the products panel (¶ 13, The server can use the information about each client to select specific targeted product and service advertisements, salon product and service promotions and information about available products and services provided by the salon that are more likely to appeal to that client and display them for that client when the client is in the salon for an appointment. The system can update the service and product purchase information about each client to refine the information about client preferences and the content provided to that client during future appointments. The terminals can enable clients interact with the system to get more information about content presented to them, including making product and service purchases at the salon. ¶ 64, The results of the selected preferences link specific products to that client, aiding the stylist in choosing correct products to match the need of the client. These Preferences also set related products, services, content and ads to be displayed to the client when in Display Mode. The stylist may at this time show the client recommended products. When finished the stylist taps the Display button returning to Display Mode, however, now all the content, ads and promotions are targeted to this client. ¶ 43, The stylist/service provider from the group of matched products displaying on the profile page can recommended products by tapping on "See All", which displays all salon offered product brands with categories, from the group of matched products, the stylist's maneuvers to the desired products and simply taps the check box to select that product as the stylist's professional recommendation. Once the recommended shampoo, conditioner, styling product and finishing products are selected, those 4 product recommendations appear first on the client's profile page. During the service, the client is informed of the products benefits, available sizes, prices and related products. The stylist is able to offer 

thereby distributing products information to a customer (¶ 43, The product displays with dynamic images, description and price which all can be modified. Once the product promotion is set, it will automatically display on the kiosk if the promoted product matches the preferences of the client in the chair. The images of the products are selected by the salon owner from the pre-loaded Salon Target System images. The unique preferences allow the salon owner to promote the product with a service. If the client wishes to take advantage of the product promotion, the stylist or client simply taps on the product promotion box to bring up the quantity box. Once the quantity is chosen the item and the price is automatically sent to the client's cart. The cart items and total appears on the "cart button" on the client profile page for display and the front desk is alerted of the purchase on the Salon Target System Admin Software. This allows the receptionist to gather the products and deliver them to the client to take home. ¶ 13). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 9, 12, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Masciarelli et al. (US 20140278684 A1) in view of Park (KR 2016-0104111 A). 

Regarding claim 4, Masciarelli teaches brands (¶ 43, 46, 85, 88, 116). 

Masciarelli does not specifically teach the color as claimed. However, Park teaches the selection of products is chosen from a list consisting of: Polishes, Colors (¶ 11-15, 17, 18, 24, 48). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Masciarelli to include/perform color information, as taught/suggested by Park. This known technique is applicable to the system of Masciarelli as they both share characteristics and capabilities, namely, they are directed to using computers for operating the day to day of a business. One of ordinary skill in the art would have recognized that applying the known technique of Park would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Park to the teachings of Masciarelli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such specific information features into similar systems. Further, applying color information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the consumer the ability to specify a color that may interest them.	

Regarding claim 6, Masciarelli teaches wherein: the information about products a user may upload is selected from the list consisting of: type, brand, id, and description (¶ 43-46, 85, 88, 116). 

the information about products a user may upload is selected from the list consisting of: color (¶ 11-15, 17, 18, 24, 48). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Masciarelli to include/perform color information, as taught/suggested by Park. This known technique is applicable to the system of Masciarelli as they both share characteristics and capabilities, namely, they are directed to using computers for operating the day to day of a business. One of ordinary skill in the art would have recognized that applying the known technique of Park would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Park to the teachings of Masciarelli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such specific information features into similar systems. Further, applying color information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the consumer the ability to specify a color that may interest them.	

Regarding claim 9, the combination of Masciarelli and Park teach the limitations of claim 8, Masciarelli further teaches distributing product information and sending a help message, via the product information system to a help desk, the help message displaying (¶ 130-131, 40), panel (Fig. 5-9); the indications at business space be ringing, flashing, or vibrating (¶ 43, “flashing”) but does not specifically teach the color as claimed. 

However, Park teaches select the option "Colors" (¶ 11-15, 17, 18, 24);
presenting a panel images (¶ 18, 27-30, 51); 
displaying information about a selected product (¶ 18, 27-30, 48, 51, 62);
submitting a confirmation to the product information system (¶ 10, 17, 18, 27-30, 48, 51, 62); 
displaying the selected product (¶ 18, 27-30, 48, 51, 62); 
activate selected product location indications, via the product information system to product-tracking devices (¶ 60, 88). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Masciarelli to include/perform color information, as taught/suggested by Park. This known technique is applicable to the system of Masciarelli as they both share characteristics and capabilities, namely, they are directed to using computers for operating the day to day of a business. One of ordinary skill in the art would have recognized that applying the known technique of Park would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Park to the teachings of Masciarelli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such specific information features into similar systems. Further, applying color information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the consumer the ability to specify a color that may interest them.

Regarding claim 12, Masciarelli teaches the help message contains client information, and said client information is also stored and saved in the product information system (¶ 130-131, 40, 5, 7, 9-13).

Regarding claim 13, Masciarelli teaches information about the selected product but does not specifically teach manufacturing or identification numbers. 

However, Park teaches information about the selected product includes at least a manufacturing identification number and a service identification number (¶ 15, 49, 50, 64).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Masciarelli to include/perform manufacturing and identification numbers, as taught/suggested by Park. This known technique is applicable to the system of Masciarelli as they both share characteristics and capabilities, namely, they are directed to using computers for operating the day to day of a business. One of ordinary skill in the art would have recognized that applying the known technique of Park would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Park to the teachings of Masciarelli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such manufacturing and identification numbers features into similar systems. Further, applying manufacturing and identification numbers would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for updated information for tracking and analyzing of data. 

Claims 10, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Masciarelli et al. (US 20140278684 A1) in view of Park (KR 2016-0104111 A) in further view of Buford (US 20170011339 A1).

Regarding claim 10, the combination of Masciarelli and Park teach the limitations of claim 9, Masciarelli further teaches a selected product and a service location but does not specifically teach the delivery as claimed.

However, Buford teaches delivering the selected product to service location (abstract, ¶ 25, 56). 
 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Masciarelli to include/perform color delivering the selected product to service location, as taught/suggested by Buford. This known technique is applicable to the system of Masciarelli as they both share characteristics and capabilities, namely, they are directed to using computers for operating managing business operations. One of ordinary skill in the art would have recognized that applying the known technique of Buford would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Buford to the teachings of Masciarelli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such delivery features into similar systems. Further, applying delivery would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the drop off of the items.

Regarding claim 11, the combination of Masciarelli and Park teach the limitations of claim 10, Masciarelli further teaches panel images (¶ 18, 27-30, 51, Fig. 5-9) but does not specifically teach wherein the products panel displays polishes.

However, Park teaches wherein the products panel displays polishes (abstract, ¶ 60, 48). 
 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Masciarelli to include/perform wherein the products panel displays polishes, as taught/suggested by Park. This known technique is applicable to the system of Masciarelli as they both .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masciarelli et al. (US 20140278684 A1) in view of Winters et al. (US 20150186869 A1).

Regarding claim 14, Masciarelli teaches a method for receiving a product comprising: opening a webpage or app on a device (¶ 38-39, FIG. 1 shows a diagram of a networked computer system 100 that can support the salon management system according to the invention. In accordance with some embodiments of the invention, the system can include cloud based server system 110 (e.g., the Salon Target Cloud) that can host the salon management system and provide access to the system using an HTML or web-based user interface. The Salon portion 120 of the system can be connected to the cloud based server system 110 using the internet or a proprietary network 132. The Salon Target System can include one or more front desk terminals 122 and one or more kiosks 124 connected to the salon network that provides a connection to the cloud based server system 110 over the internet. The Salon Target System 110 can also be accessed by others outside of the salon by connecting over the internet. 

selecting a station number (¶ 14-15, The present invention includes methods and the systems for providing services using a secured cloud-based software and hardware system. The system can provide for more efficient operations, better management of time, an increased level of communication, and a unique client experience. The system can provide a dynamic in-salon advertising platform for local or national businesses as well as the salons themselves. By providing terminals in various forms (e.g., including touchscreen computers, kiosks, tablets and workstations) to salons, that can be installed at every station (e.g., hair stylist's station, nail & pedicure stations, as well as any other station locations). These terminals can be strategically at some or all of the stations so that clients can have an unobstructed direct view of the content presented while receiving services provided by the salon or waiting to be provided services by the salon. ¶ 37, The present invention includes methods and the systems for providing services using a secured cloud-based software and hardware system. The system can provide for more efficient operations, better management of time, an increased level of communication, and a unique client experience. The system can provide a dynamic in-salon advertising platform for local or national businesses as well as the salons themselves. By providing terminals in various forms (e.g., including touchscreen computers, kiosks, tablets and workstations) to salons, that can be installed at every station (e.g., hair stylist's station, nail & pedicure stations, as well as any other station locations). These terminals can be strategically at some or all of the stations so that clients can have an unobstructed direct view of the content presented while receiving services provided by the salon or waiting to be provided services by the salon. ¶ 43, 62); 

selecting a product on a products panel, the products panel located on the webpage or app (¶ 13, The server can use the information about each client to select specific targeted product and service advertisements, salon product and service promotions and information about available products and 



However, Winters teaches selecting a station location (¶ 194-195, 86, 104); activating product trackers's indication and delivering a product to a client (¶ 107-109, In some embodiments, a location of a delivery agent may be received by and/or relayed to a customer and/or a merchant. For example, a service may track a location of a delivery agent on its way to a merchant and/or between a merchant and a customer. The location of the delivery agent may be presented to the merchant on its way to the merchant so that the merchant may prepare for a pickup and/or presented to the customer on its way to the customer so that the customer may prepare for a drop off. ¶ 290, 62-63, 86-87, 104, 135, 229).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Masciarelli to include/perform activating product trackers's indication and delivering a product to a client, as taught/suggested by Winters. This known technique is applicable to the system of Masciarelli as they both share characteristics and capabilities, namely, they are directed to a business communications system. One of ordinary skill in the art would have recognized that applying the known technique of Winters would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Winters to the teachings of Masciarelli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tracking features into similar systems. Further, applying activating product trackers's indication and delivering a product to a client would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the user to access tracking information of a product and be able to anticipate the arrival.   

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masciarelli et al. (US 20140278684 A1) in view of Winters et al. (US 20150186869 A1) in further view of Lee (WO2006033555A1). 

Regarding claim 15, Masciarelli teaches receiving a product but does not specifically teach selecting a sample or tracking a product. 

However, Winters teaches activating product tracker on the product (¶ 107-109, 290, 62-63, 86-87, 104, 135, 229) thereby delivering a product to the client (¶ 107-109, 290, 62-63, 86-87, 104, 135, 229)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Masciarelli to include/perform activating product tracker on the product and delivering the product, as taught/suggested by Winters. This known technique is applicable to the system of Masciarelli as they both share characteristics and capabilities, namely, they are directed to a business communications system. One of ordinary skill in the art would have recognized that applying the known technique of Winters would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Winters to the teachings of Masciarelli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tracking features into similar systems. Further, applying activating product tracker on the product would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the user to access tracking information of a product and be able to anticipate the arrival.   

However, Lee teaches selecting a sample of a product (¶ 32-33).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Masciarelli to include/perform selecting a sample of a product, as taught/suggested by Lee. This known technique is applicable to the system of Masciarelli as they both share characteristics and capabilities, namely, they are directed to selling within the cosmetic/beauty industry. One of ordinary skill in the art would have recognized that applying the known technique of Lee would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lee to the teachings of Masciarelli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sample features into similar systems. Further, applying selecting a sample of a product would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the user to have an idea of the product they are interested in or are about to purchase.    

Other pertinent prior art references include Jones et al. US 20160104111 A1 which discloses data aggregation useful in associating the availability of a driver or transportation resources with demand for transportation. Anikina et al. US 20130060614 A1 which discloses a local network for servicing beauty salons located in a certain area

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday-Friday 7am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683